                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 at KNOXVILLE

MARCUS D. BLAKEMORE,                      )
                                          )
Plaintiff,                                )
                                          )         Case No. 3:17-cv-458
v.                                        )
                                          )         Judge Mattice
JEFF ROBERSON,                            )         Magistrate Judge Guyton
                                          )
Defendant.                                )
                                          )

                                     ORDER

       The undersigned district judge RECUSES himself in this cause, pursuant to 28

U.S.C. § 455.

       SO ORDERED this 17th day of December, 2018.

 
                                                                               
                                                 /s/ Harry S. Mattice, Jr._____
                                                 HARRY S. MATTICE, JR.
                                              UNITED STATES DISTRICT JUDGE


 
 
